DETAILED ACTION

1.	Applicant’s Amendment filed on 08/05/2021 has been reviewed and placed of record in the file.

Claim Objections
2.	Claim 16 is objected to because of the following informalities: claim 16 recites: “the cap layer” which lacks an antecedent basis because claim 15, from which claim 16 depends, now recites a first cap layer and a second cap layer.  For examination purposes, “the cap layer” is interpreted to be “the first cap layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. U.S. Patent Application Publication 2018/0040817 A1 (the ‘817 reference, of record).
The reference discloses in Fig. 1B, paragraph(s) [0014] and other text a semiconductor device as claimed.
Referring to claim 10, the ‘817 reference discloses a semiconductor device, comprising: 
a magnetic tunneling junction (MTJ) (134]) on a substrate (101); 
a cap layer (120/118) adjacent to and directly contacting the MTJ (134); and 
a first inter-metal dielectric (IMD) layer (122/138) around the MTJ (134), wherein an edge (of the cap sub-layer 120) of the cap layer (120/118) contacts the first IMD layer (122/138) directly.
Referring to claim 11, the reference further discloses:
a top electrode (136) on the MTJ (134); 
a metal interconnection (112a) under the MTJ; and 

Referring to claim 12, Fig. 1B depicts that an edge (the left edge) of the cap layer (120/118) is aligned with an edge of the second IMD layer (110)
Referring to claim 14, Fig. 1B depicts that top surfaces of the top electrode (136) and the cap layer (120/118) are coplanar.

4.	Claims 10, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuang et al. U.S. Patent Application Publication 2020/0365795 A1 (the ‘795 reference).
The reference discloses in Fig. 3, paragraph(s) [0027] and other text a semiconductor device as claimed.
Referring to claim 10, the ‘795 reference discloses a semiconductor device, comprising: 
a magnetic tunneling junction (MTJ) (104]) on a substrate (202, paragraph(s) [0026]); 
a cap layer (shunting structure 120) adjacent to and directly contacting the MTJ; and 
a first inter-metal dielectric (IMD) layer (second IMD 222, paragraph(s) [0026]) around the MTJ (104), wherein an edge of the cap layer (120) contacts the first IMD layer (222) directly.
Referring to claim 11, the reference further discloses:
a top electrode (118) on the MTJ (104); 
a metal interconnection (220, paragraph(s) [0026]) under the MTJ; and 
a second IMD layer (first IMD 216, paragraph(s) [0026]) around the metal interconnection (220), wherein the cap layer (120) is adjacent to the top electrode (118) and the MTJ (104) and on the second IMD layer (216).

Referring to claim 15, the ‘795 reference discloses a semiconductor device, comprising: 
a magnetic tunneling junction (MTJ) (104) on a substrate (202, paragraph(s) [0026]); 
a first cap layer (120) adjacent to both side of the depicted two sides of the MTJ 104, meeting the claim limitation “adjacent to one side of the MTJ”;

a first inter-metal dielectric (IMD) layer (inter-metal dielectric spacer 260, paragraph(s) [0042]) around the MTJ (104), wherein a top surface of the first cap layer (120) is higher than top surfaces of the first IMD layer (260) and the second cap layer (244).
Referring to claim 16, the reference further discloses:
a top electrode (118) on the MTJ (104); 
a metal interconnection (220, paragraph(s) [0026]) under the MTJ (104); and 
a second IMD layer (216, paragraph(s) [0026]) around the metal interconnection (220), wherein the first cap layer (120) is adjacent to the top electrode (118) and the MTJ (104) and on the second IMD layer (216).

Allowable Subject Matter
5.	Claims 13 and 17-20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor device  with all exclusive limitations as recited in claims 13 and 17, which may be characterized in that (claim 13) an edge of the second IMD layer contacts the first IMD layer, or (claim 17) in a stop layer on the first IMD layer and the top electrode, and in that a hard mask layer is on the stop layer.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





09-16-2021